Citation Nr: 1633462	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14-33 715	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than January 30, 1998 for the grant of service connection for paranoid type schizophrenia.

2.  Entitlement to an initial evaluation in excess of 70 percent for paranoid type schizophrenia prior to April 16, 2014.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from December 1979 to December 1983.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO effectuated the Board's August 2012 decision granting service connection for schizophrenia.  The RO assigned a 10 percent evaluation effective from October 17, 2000, a 30 percent evaluation effective from July 31, 2009, and a 50 percent evaluation effective from April 15, 2011.  

During the pendency of the appeal, in an August 2014 rating decision, the RO granted an earlier effective date of January 30, 1998, for the grant of service connection and increased the evaluation to 70 percent effective from January 30, 1998, and to 100 percent effective from April 16, 2014.  Accordingly, as the Veteran was granted the maximum schedular evaluation as of April 16, 2014, the issue of entitlement to an increased evaluation since that date is no longer on appeal, and no further consideration is necessary.  

The Board also notes that the Veteran's appeal originally included the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, during the pendency of the appeal, the RO granted entitlement to TDIU effective from January 30, 1998. As such, that issue no longer remains on appeal, and no further consideration is necessary.  Moreover, the Veteran and his representative have not appealed the effective date of the award.  Indeed, the Veteran did not have any service-connected disabilities prior to January 30, 1998.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  


FINDINGS OF FACT

1.  In June 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that the Veteran wanted to withdraw the appeal for the issue of entitlement to an earlier effective date for the grant of service connection for paranoid type schizophrenia.  

2.  There is no longer a case or controversy with respect to the claim for an initial evaluation for paranoid type schizophrenia prior to April 16, 2014.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran and his representative for the issue of entitlement to an earlier effective date for the grant of service connection for paranoid type schizophrenia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The appeal for the issue of entitlement to an initial evaluation for paranoid type schizophrenia prior to April 16, 2014, is dismissed.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in a June 2016 written statement, the Veteran's representative indicated that the Veteran intended to withdraw the appeal for the issue of entitlement to an earlier effective date for the grant of service connection for paranoid type schizophrenia.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.
 
The Board notes that is unclear as to whether the Veteran and his representative also intended to withdraw the issue of entitlement to a higher initial evaluation for schizophrenia prior to April, 16. 2014.  The RO had listed the appeal as involving one issue in both the statement of the case and certification of the appeal.  In this regard, the RO had characterized the issue in the certification of appeal as entitlement to an earlier effective date for service connection for schizophrenia prior to January 30, 1998, to include entitlement to a 70 percent evaluation.  The representative's June 2016 statement stated that he the Veteran was withdrawing the claim for an earlier effective date for his service-connected schizophrenia.  He did not specifically reference the increased evaluation claim, and it is unclear as to whether he believed that the issue was part of the effective date claim (as characterized by the RO) or believed that it was a separate issue.  

Nevertheless, even assuming that the Veteran and his representative wanted the issue of entitlement to a higher initial evaluation prior to April 16, 2014, to remain on appeal, the Board still finds that the issue should be dismissed.  In this regard, entitlement to TDIU has been granted since January 30, 1998, based solely on the Veteran's service-connected schizophrenia. See March 2016 rating decision.  The Veteran's only other service-connected disability is a left wrist scar.  That disability has been assigned a noncompensable evaluation since January 30, 1998, and there is no pending claim for an increased evaluation.  As such, there is no higher benefit that could be paid to the Veteran for the period from January 30, 1998, to April 16, 2014.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule. See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994); Bradley v. Peake, 22 Vet. App. 280 (2008); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (noting that a claim for TDIU presupposes that the rating for a condition is less than 100 percent).  In other words, the Veteran could not be granted a 100 percent evaluation for his service-connected schizophrenia and TDIU based on that disability alone.  Therefore, there is no longer any case or controversy pertaining to the issue of entitlement to a higher initial evaluation for schizophrenia prior to April 16, 2014.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


